        Case 1:19-cv-11438-PBS Document 227 Filed 12/19/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR

                       THE DISTRICT OF MASSACHUSETTS

NUANCE COMMUNICATIONS, INC.,

              Plaintiff and Counterclaim   Case No. 1:19-cv-11438-PBS
              Defendant,

   v.

OMILIA NATURAL LANGUAGE
SOLUTIONS, LTD.,

             Defendant and Counterclaim
             Plaintiff.


   NUANCE COMMUNICATIONS, INC.’S SECOND UNOPPOSED MOTION FOR
 EXTENSION OF TIME TO RESPOND TO DEFENDANT’S MOTION FOR PARTIAL
    SUMMARY JUDGMENT FOR THE INVALIDITY OF U.S. PATENT 6,999,925
         Case 1:19-cv-11438-PBS Document 227 Filed 12/19/20 Page 2 of 4




       Nuance Communications, Inc. (“Nuance”), by and through its counsel of record, and

pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and Local Rules 56.1 and 7.1 of the Local

Rules of the United States District Court for the District of Massachusetts, moves this Court to

extend Nuance’s time to respond to the Motion for Partial Summary Judgment of Invalidity for

U.S. Patent 6,999,925 (“Motion”) filed by Omilia Natural Language Solutions, Ltd. (“Omilia”),

through and including January 7, 2021. The current deadline to respond is December 23, 2020.

Omilia does not oppose this extension. Nuance anticipates filing a response to Omilia’s Motion.

In support of this unopposed motion, Nuance further states as follows:

       1.      Omilia filed its Motion on Wednesday, November 25, 2020.

       2.      Nuance’s response to the Motion is currently due on December 23, 2020, and has

not yet expired. Nuance anticipates filing a response to the Motion and has communicated the

same to Omilia. In view of the Court’s comments during the recent hearing on December 14, 2020

about the potential timing for a hearing on the Motion, the parties have discussed a further

extension of the briefing schedule. Omilia has stated it does not oppose an extension of Nuance’s

time to respond to the Motion through and including January 7, 2021.

       3.      Nuance does not anticipate that the extension will have any impact on any other

aspects of the case management schedule.

       4.      This motion is made in good faith and not for the purpose of undue delay, but rather

to allow Nuance the extra time needed to properly investigate and respond to the Motion and

prepare its response.

       WHEREFORE, Nuance respectfully requests that the Court enter an order extending the

time for Nuance to respond to Omilia’s Motion through and including January 7, 2021.

Date: December 19, 2020              Respectfully submitted,

                                     /s/ Christian E. Mammen
                                     WOMBLE BOND DICKINSON (US) LLP

                                     David Greenbaum (admitted pro hac vice)
                                     Nuance Communications, Inc.


                                                2
Case 1:19-cv-11438-PBS Document 227 Filed 12/19/20 Page 3 of 4




                      1111 Macarthur Boulevard
                      Mahwah, NJ 07430
                      (857) 214-5524
                      david.greenbaum@nuance.com


                      Deborah M. Vernon (MA BBO No. 663937)
                      WOMBLE BOND DICKINSON (US) LLP
                      Independence Wharf
                      470 Atlantic Avenue, Suite 600
                      Boston, MA 02110
                      Telephone: (857) 287-3130
                      Deborah.Vernon@wbd-us.com

                      Christian E. Mammen (admitted pro hac vice)
                      Carrie Richey (admitted pro hac vice)
                      WOMBLE BOND DICKINSON (US) LLP
                      1841 Page Mill Road, Suite 200
                      Palo Alto, CA 94304
                      Telephone: (408) 341-3067
                      Chris.Mammen@wbd-us.com
                      Telephone: (408) 341-3060
                      Carrie.Richey@wbd-us.com

                      Christine H. Dupriest (admitted pro hac vice)
                      WOMBLE BOND DICKINSON (US) LLP
                      271 17th Street, Suite 2400
                      Atlanta, Georgia 30363
                      Telephone: (404) 962-7538
                      Christine.Dupriest@wbd-us.com

                      Attorneys for Plaintiff,
                      NUANCE COMMUNICATIONS, INC.




                                3
         Case 1:19-cv-11438-PBS Document 227 Filed 12/19/20 Page 4 of 4




                        LOCAL RULE 7.1(a)(2) CERTIFICATION

        I hereby certify that the parties met and conferred on December 18, 2020, regarding this

motion. Omilia stated that it did not oppose this motion.


                                                /s/ Christian E. Mammen
                                                Christian E. Mammen




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document will be filed through the ECF system and will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on December 19,

2020.

                                              /s/ Christian E. Mammen
                                              Christian E. Mammen




                                                 4
